
	
		II
		110th CONGRESS
		1st Session
		S. 1833
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Durbin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Consumer Product Safety Act to require
		  third-party verification of compliance of children's products with consumer
		  product safety standards promulgated by the Consumer Product Safety Commission
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children's Products Safety Act of
			 2007.
		2.PurposeThe purpose of this Act and the amendments
			 made by this Act is to prevent the introduction of dangerous toys and other
			 products used by children into the marketplace by requiring independent
			 third-party testing and certification that toys and other products intended for
			 use by children comply with consumer product safety standards and rules before
			 they enter the interstate stream of commerce.
		3.Certification of
			 compliance of children's products with consumer product safety rules
			(a)Expansion of
			 certification requirement To include certification for compliance with all
			 consumer product safety rules promulgated under Acts administered by the
			 Consumer Product Safety CommissionSubsection (a) of section 14
			 of the Consumer Product Safety Act (15 U.S.C. 2063) is
			 amended—
				(1)by redesignating
			 paragraph (2) as paragraph (5);
				(2)in paragraph
			 (1)—
					(A)by striking
			 Every manufacturer and inserting Except as provided in
			 paragraph (2),; and
					(B)by designating
			 the second and third sentences as paragraphs (3) and (4), respectively, and
			 indenting the margin of such paragraphs, as so designated, 2 ems from the left
			 margin;
					(3)by inserting
			 after paragraph (1) the following:
					
						(2)Every manufacturer of a children's
				product (and the private labeler of such product if it bears a private label)
				which is subject to a consumer product safety standard under this Act or a rule
				under this or any other Act administered by the Commission declaring a consumer
				product a banned hazardous product shall issue a certificate which shall
				certify that such product conforms to such consumer product safety standard or
				is not a banned hazardous product under such rule, and shall specify such
				consumer product safety standard or such
				rule.
						;
				(4)in paragraph (3),
			 as redesignated by paragraph (2)(B), by striking Such certificate
			 shall and inserting A certificate required under this subsection
			 shall; and
				(5)in paragraph (5),
			 as redesignated by paragraph (1)—
					(A)by striking
			 required by paragraph (1) of this subsection and inserting
			 required by paragraph (1) or (2) (as the case may be);
			 and
					(B)by striking
			 requirement under paragraph (1) and inserting requirement
			 under paragraph (1) or (2) (as the case may be).
					(b)Third-party
			 certification requiredSubsection 14(b) of the Consumer
			 Product Safety Act (15 U.S.C. 2063(b)) is amended—
				(1)by striking
			 The Commission may and inserting (1) The Commission
			 may;
				(2)by designating
			 the second sentence as paragraph (2) and indenting the margin of such
			 paragraph, as so designated, 2 ems from the left margin;
				(3)in paragraph (2),
			 as so designated, by striking Any test or and inserting
			 Except as provided in paragraph (3), any test or; and
				(4)by adding at the
			 end the following:
					
						(3)In the case of a children's product,
				any test or testing program on the basis of which a certificate is issued under
				subsection (a)(2) shall be conducted by a nongovernmental independent third
				party qualified to perform such tests or testing
				programs.
						.
				(c)Definition of
			 children's products and independent third partySection 14 of the
			 Consumer Product Safety Act (15 U.S.C. 2063) is amended by
			 adding at the end the following:
				
					(d)DefinitionsIn
				this section:
						(1)Children's
				productThe term children’s product means a toy or
				other article intended for use by a child under 60 months of age that is
				introduced into the interstate stream of commerce. In determining whether a toy
				or article is intended for use by a child under 60 months of age, the following
				factors shall be considered:
							(A)A statement by a
				manufacturer about the intended use of such toy or article, including a label
				on such toy or article, if such statement is reasonable.
							(B)The context and
				manner of the advertising, promotion, and marketing associated with the toy or
				article.
							(C)Whether the toy
				or article is commonly recognized by consumers as being intended for use by a
				child under 60 months of age.
							(D)The Age
				Determination Guideline issued by the Consumer Product Safety Commission in
				September 2002 and any subsequent version of such Guideline.
							(2)Independent
				third partyThe term independent third party, with
				respect to a testing entity, means an independent testing entity that is
				physically separate from any manufacturer or private labeler whose product will
				be tested by such entity, and is not owned, managed, controlled, or directed by
				such manufacturer or private
				labeler.
						.
			(d)Label and
			 certificationNot later than 180 days after the date of the
			 enactment of this Act, the Consumer Product Safety Commission shall prescribe a
			 rule in accordance with subsection (c) of section 14 of the Consumer
			 Product Safety Act (15 U.S.C. 2063) for children's products
			 described in subsection (d)(1) of such section, as added by subsection (c) of
			 this section.
			4.Prohibition on
			 imports of children's products without third-party testing
			 certificationSection 17(a) of
			 the Consumer Product Safety Act (15 U.S.C. 2066) is
			 amended—
			(1)in paragraph (4),
			 by striking or at the end;
			(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon and
			 or; and
			(3)by adding at the
			 end the following:
				
					(6)is a children’s
				product, as that term is defined in section 14(d), that is not accompanied by a
				certificate from a third-party verification entity required by section
				14(a)(2).
					.
			
